IN THE SUPREME COURT OF THE STATE OF DELAWARE

KENNETH BARRON,                       §
                                      §     No. 351, 2017
        Defendant Below,              §
        Appellant,                    §     Court Below—Superior Court
                                      §     of the State of Delaware
        v.                            §
                                      §     Cr. ID No. 1601003371 (N)
STATE OF DELAWARE,                    §
                                      §
        Plaintiff Below,              §
        Appellee.                     §

                           Submitted: November 30, 2017
                             Decided: February 9, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                 ORDER

        This 9th day of February 2018, having considered the no-merit brief and

motion to withdraw filed by the appellant’s counsel under Supreme Court Rule

26(c), the State’s response, and the Superior Court record, it appears to the Court

that:

        (1)    The appellant, Kenneth Barron, was indicted in February 2016 on

twenty-eight counts of Unlawful Sexual Contact First Degree and two counts each

of Continuous Sexual Abuse of a Child, Sexual Abuse of a Child by a Person in a

Position of Trust, and Dangerous Crime Against a Child. On June 19, 2017, Barron

pleaded no contest to two counts of Unlawful Sexual Contact Second Degree as

lesser included offenses of two counts of Unlawful Sexual Contact First Degree. In
exchange for Barron’s plea, the State agreed to enter a nolle prosequi on the other

counts in the indictment. The Superior Court accepted Barron’s plea and ordered a

presentence investigation.

      (2)    On August 11, 2017, the Superior Court sentenced Barron to a total of

six years of Level V incarceration suspended after five years for six months of Level

IV supervision followed by four years of Level III probation. This is Barron’s direct

appeal.

      (3)    On appeal, Barron’s appellate counsel has filed a no-merit brief and a

motion to withdraw under Supreme Court Rule 26(c). Barron’s counsel asserts that,

based upon a complete and careful examination of the record, there are no arguably

appealable issues.

      (4)    Appellate counsel informed Barron of the provisions of Rule 26(c) and

provided him with a copy of the motion to withdraw and the accompanying brief

and appendix in draft form. Appellate counsel also informed Barron of his right to

identify any points he wanted this Court to consider on appeal. Barron has not raised

any issues for the Court’s consideration. The State has responded to the Rule 26(c)

brief and has moved to affirm the Superior Court’s judgment.

      (5)    When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), the Court must be satisfied that the appellant’s counsel has made




                                         2
a conscientious examination of the record and the law for arguable claims.1             Also,

the Court must conduct its own review of the record to determine whether the appeal

is so totally devoid of at least arguably appealable issues that it can be decided

without an adversary presentation.2

       (6)    Having conducted “a full examination of all the proceedings” and

having found “no nonfrivolous issue for appeal,”3 the Court concludes that Barron’s

appeal “is wholly without merit.”4 The Court is satisfied that Barron’s appellate

counsel made a conscientious effort to examine the record and the law and properly

determined that Barron could not raise a meritorious claim on appeal.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                           BY THE COURT:

                                           /s/ James T. Vaughn, Jr.
                                           Justice




1
  Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S. 429,
442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).
2
  Penson v. Ohio, 488 U.S. at 81–82.
3
  Id. at 80.
4
  Del. Supr. Ct. R. 26(c).
                                              3